Citation Nr: 1617431	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus with non-proliferative retinopathy and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO in San Diego, California, granted service connection and assigned an initial rating of 20 percent for diabetes mellitus with non-proliferative retinopathy, effective June 24, 2005.  In August 2007, the Veteran filed a notice of disagreement (NOD), inter alia, with respect to the initial rating assigned for diabetes mellitus with non-proliferative retinopathy.  Jurisdiction over the Veteran's case was subsequently transferred to the Los Angeles, California, RO.  

In a September 2008 rating decision, the RO granted service connection for erectile dysfunction, and assigned a zero percent (noncompensable) rating, effective July 24, 2005; in that rating decision, the RO also confirmed and continued the 20 percent evaluation for diabetes mellitus with non-proliferative retinopathy.  In a statement of the case (SOC) issued in December 2009, the RO characterized the service-connected disability as diabetes mellitus with non-proliferative retinopathy and erectile dysfunction.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

As the appeal of the diabetes mellitus claim involves disagreement with the initial rating assigned following the award of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In January 2013, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the increased rating (as reflected by the August 2013 supplemental statements of the case (SSOC)) and returned the matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, the Veteran now also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in VBMS reveals an August 2015 statement from Dr. D.M. as well as a September 2015 statement from the Veteran's wife.  Such documents are dated after the August 2013 supplemental statement of the case (SSOC).  The Veteran's Virtual VA file contains his VA treatment records dated through February 2013, which were addressed in the August 2013 SSOC.  The remaining documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file contains additional documents that are irrelevant to the issue on appeal.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the January 2013 remand has been fully completed.  
In the January 2013 remand, the Board noted the Veteran's June 2012 testimony that his service-connected diabetes mellitus is treated with insulin, a restricted diet, and regulation of activities.  He also submitted statements in June 2012 from his friends and co-workers as to how his diabetes affects his ability to walk and work.  In addition, the Veteran's private physician stated that the Veteran was on a moderate exercise program regulating strenuous activities at home and work; he must limit his periods of sitting to 30 minutes, standing to 30 minutes and walking to short distances.  To this end, the Board noted that regulation of activities due to diabetes is a criterion of the next higher, 40 percent disability rating.  See 38 C.F.R. § 4.11, Diagnostic Code 7913.  The Board therefore determined that further medical findings-to include a clear medical determination as to whether the Veteran's diabetes has resulted in a regulation of activities as set forth in Diagnostic Code 7913-was needed to evaluate the service-connected diabetes mellitus with non-proliferative retinopathy and erectile dysfunction.

In the January 2013 Remand, the Board instructed the AOJ, among other things, to arrange for the Veteran to undergo VA examination for evaluation of his diabetes mellitus.  In addition to rendering specific findings with respect to current symptoms/manifestations of diabetes mellitus, the examiner was to "clearly indicate whether the claims file reflects any change(s) in the severity of diabetes mellitus since July 24, 2005; and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date."

Pursuant to the Board's remand, in July 2013, the Veteran was afforded a VA examination for evaluation of his diabetes mellitus.  Although the examiner rendered current clinical findings, the examiner did not render the retrospective opinion requested.  Crucially, the Veteran's representative has argued that, because the July 2013 VA examiner failed to comply with the Board's remand instructions, this matter is not ripe for review.  See the Appellant's post-remand brief dated in September 2015.  Following review of the July 2013 VA examination report, the Board agrees.  In failing to specifically address whether the claims file reflects any change(s) in the severity of diabetes mellitus since July 24, 2005, and, if so, the approximate dates of the change(s), and the severity of the disability at each date, there is insufficient information for the Board to determine whether the Veteran's diabetes mellitus has required regulation of activities, within the meaning of the applicable regulation, at any point pertinent to the current claim on appeal.  

Given the above-noted deficiency, and the time period since the last examination, the Board finds that further examination to obtain current findings and retrospective opinion /comments as to the severity of the Veteran's diabetes mellitus is warranted..  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

The Board also observes that VA treatment records indicate the Veteran receives on-going treatment for his diabetes mellitus.  However, only VA treatment records dated through February 2013 have been associated with the Veteran's claims file.  

In addition, as described above, the Veteran's VBMS file includes a September 2015 letter from Dr. D.M. with AV Occupational Medicine, who indicated that he has provided on-going medical care for the Veteran since 2001.  Although records dated through 2009 from AV Occupational Medicine have been associated with the claims file, a review of the evidence indicates that the Veteran's complete treatment records from this provider have neither been requested nor obtained.

Therefore, prior to arranging to obtain further VA examination in connection with this claim, the AOJ should undertake appropriate action to obtain and associate with the claims file all records of VA evaluation and/or treatment dated since February 2013.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  In particular, as the above-referenced treatment records from Dr. D.M. with AV Occupational Medicine dated from 2009 are not contained in the claims file, the AOJ should seek authorization from the Veteran to obtain outstanding treatment records from the identified provider.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since February 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  Particularly request authorization to obtain complete treatment records from Dr. D.M. with AV Occupational Medicine dated from 2009, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record-including any relevant records from Dr. D.M. with AV Occupational Medicine-following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his diabetes mellitus.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the physician must render specific findings as to whether the diabetes mellitus does or has required insulin; a restricted diet, and/or a regulation of activities; whether the disability has resulted in a progressive loss of weight, and/or other complications; as well as whether the disability has involved episodes of ketoacidosis or hypoglycemic reactions, and, if so, the number of hospitalizations per year or number of monthly visits to a diabetic care provider required.

The physician should also clearly indicate whether the claims file reflects any change(s) in the severity of diabetes mellitus since July 24, 2005; and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.  

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the paper, VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

